Citation Nr: 1506707	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that in a June 2010 rating decision, after the Veteran perfected an appeal for service connection for bilateral hearing loss, the RO granted service connection for that claim, effective April 30, 2007, and assigned a zero percent rating.  That rating decision represents a total grant of benefits sought on appeal for the issue of service connection for bilateral hearing loss.  As such, that issue is considered resolved in full and the Board does not have appellate jurisdiction over it.  38 U.S.C.A. § 7105 (2014).

The Board also notes that the Veteran requested a board hearing in his April 2010 substantive appeal.  The Veteran was scheduled to appear for his hearing on June 27, 2012; however, on June 8, 2012, he requested to have his hearing rescheduled due to starting a new job.  The Veteran did not appear for a hearing on June 27 and was recorded as "Failed to report."  There is no indication in the record that the RO attempted to reschedule the Veteran's board hearing.  The Board sent the Veteran a letter in November 2014 to clarify whether he wanted to attend a hearing before the Board.  He replied that he withdrew his hearing request.  Thus, the Veteran has no pending hearing request and the Board will continue with the appeal.

Along with his hearing response, the Veteran submitted a statement that he felt he warranted a higher rating for his hearing loss.  After the 2010 decision granted service connection for hearing loss, the Veteran did submit a notice of disagreement, and a statement of the case was issued in January 2012.  He did not, however, file an appeal of this issue with the requisite time period of 60 days.  Therefore, his December 2014 statement is accepted as a new claim for an increased rating and is REFERRED to the RO.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence


FINDING OF FACT

The Veteran does not have tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran has not submitted any evidence, nor does he even contend that he currently experiences tinnitus.  Careful review of the record reveals that although the Veteran reported being treated for tinnitus since 2001 in his initial claim for service connection, his post-service medical records are absent for any complaints of or treatment for tinnitus.  Indeed, the Veteran has repeatedly denied symptoms of tinnitus.  See VA treatment record dated December 14, 2007; May 2010 VA examination; January 2012 VA examination.  In fact, at the 2010 and 2012 examinations, it was noted that the Veteran stated he had never experienced tinnitus.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of tinnitus.

As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer, 3 Vet. App at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for tinnitus is denied.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated in May 2007 and May 2010 are of record.  The VA obtained pertinent medical records including the Veteran's service treatment records and VA outpatient treatment reports.  The Veteran has not requested that VA obtain any additional medical reports or treatment records.

The Veteran was provided thorough VA medical examinations in May 2010 and January 2012 for the development of his claim.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Accordingly, the Board finds that no further development is necessary to reach a decision on the claim.  Sickels v. Shinseki, 643, F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination.)  






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


